Title: [List of Persons and Firms to Be Consulted in the Netherlands, July–August 1780.]
From: Adams, John
To: 


       Mr. John de Neufville, et Fils.
       Le Chr. de Luxembourg.
       Le Chr. de Launay. Cs.
       Van der Oudermeulen
       M. Grand.
       M. Fizeaux.
       G. H. Matthes.
       Henry du Bois. Hodshon
       Mr. Jean Luzac, Avocat, Leide.
       Nicholas and Jacob Van Staphorst.
       Mr. Vinman.
       Mr. John Gabriel Tegelaer, by the new Market.
       Mr. Daniel Crommelin and Sons.
      